Case 1:21-cv-00011-SOM-RT Document 97 Filed 08/31/21 Page 1 of 38   PageID #: 1052



                     IN THE UNITED STATES DISTRICT COURT

                         FOR THE DISTRICT OF HAWAII

  :MEGESO-WILLIAM-ALAN: DENIS        )      Civil NO. 21-00011 SOM-RT
  a.k.a. WILLIAM DENIS,              )
                                     )      ORDER GRANTING MOTIONS TO
               Plaintiff,            )      DISMISS AND DENYING MOTION
                                     )      FOR LIVE-STREAM MEDIA
                                     )      COVERAGE
                                     )
        vs.                          )
                                     )
  DAVID Y. IGE, CLARE E.             )
  CONNORS, DEREK S.K. KAWAKAMI,      )
  TODD RAYBUCK, DERRICK KELLEY,      )
  and JOESPH RUSSELL HIMONGALA,      )
                                     )
               Defendants.           )
                                     )
  _____________________________      )

                    ORDER GRANTING MOTIONS TO DISMISS
            AND DENYING MOTION FOR LIVE-STREAM MEDIA COVERAGE

  I.           INTRODUCTION

               On December 5, 2020, Plaintiff Megeso-William-Alan

  Denis was arrested during a protest in Kapaa, on the island of

  Kauai.      According to Denis, even though he was socially distanced

  from other people, police officers arrested him because he was

  not wearing a face mask.       Denis claims that during the arrest

  the officers treated him roughly, and that he suffered injuries

  as a result.     Denis, proceeding pro se, has sued two of the

  police officers involved in his arrest, Defendant Derrick Kelley

  and Defendant Joseph Russell Himongala.         This order does not

  address Denis’s claims against the two officers.

               Instead, the present order concerns Denis’s claims

  against four other Defendants (the “Moving Defendants”) who did
Case 1:21-cv-00011-SOM-RT Document 97 Filed 08/31/21 Page 2 of 38   PageID #: 1053



  not physically arrest him.       Denis contends that Defendants David

  Y. Ige (Hawaii’s Governor), Clare E. Connors (Hawaii’s Attorney

  General), and Derek S.K. Kawakami (Kauai’s Mayor) violated his

  constitutional rights by issuing rules that required him to wear

  a mask in the first place (even though he was allegedly complying

  with those rules when he was arrested).         Denis also maintains

  that Defendant Todd Raybuck (Kauai’s Police Chief) is responsible

  for his wrongful arrest because of his position of authority.

              On May 12, 2021, this court dismissed Denis’s claims

  against those four defendants but granted Denis leave to amend.

  This court ruled that Denis had not stated a constitutional claim

  against Ige, Connors, or Kawakami because he had not plausibly

  alleged that the Mask Mandates targeted religion, speech,

  association, or any other fundamental right.          Nor had he alleged

  that the Mask Mandates were an irrational response to the COVID-

  19 pandemic.     Finally, he had not stated a claim against Raybuck

  because he had not claimed that Raybuck did anything to harm him.

              In his First Amended Complaint, Denis largely repeats

  his prior allegations.      While he now contends that he “believes,

  and has evidence that the wearing of a mask is not only unhealthy

  but a sign of slavery to another man or government, [and] slavery

  was abolished in 1865,” and that Defendants are “serving a deity

  known as the Baphomet, Lucifer, Baal, or Satan” by refusing to

  acknowledge “known effective cures” for COVID-19, see ECF No. 63,


                                       2
Case 1:21-cv-00011-SOM-RT Document 97 Filed 08/31/21 Page 3 of 38   PageID #: 1054



  PageID # 728, 730, those assertions do not remedy the

  deficiencies this court identified in the Order filed on May 12,

  2021.    Denis’s claims against the Moving Defendants are dismissed

  with prejudice.

  II.         BACKGROUND

              A.    The COVID-19 Pandemic.

              “In December 2019, individuals in Wuhan, China

  identified a novel coronavirus.        In the ensuing months, the

  disease spread across the world.         The novel coronavirus came to

  be known as SARS-CoV-2, and the disease that it causes is called

  COVID-19.    The virus is highly transmissible and is primarily

  spread through exchange of respiratory droplets emitted when a

  person talks, breathes, coughs, or sneezes.”          Heights Apartments,

  LLC v. Walz, 2020 WL 7828818, at *1 (D. Minn. Dec. 31, 2020).

  According to the Centers for Disease Control and Prevention, by

  August 26, 2021, more than 38 million cases of COVID-19 had been

  identified in the United States, and more than 600,000 people

  have died.    https://covid.cdc.gov/covid-data-tracker/

  #datatracker-home (last visited August 26, 2021).

              B.    Hawaii’s Initial Response to the Pandemic.

              Hawaii’s first case of COVID-19 was confirmed on March

  6, 2020.    Audrey McAvoy, Hawaii Records its First Case of New

  Coronavirus, A.P. News, March 6, 2020, https://apnews.com/




                                       3
Case 1:21-cv-00011-SOM-RT Document 97 Filed 08/31/21 Page 4 of 38   PageID #: 1055



  article/877078a229df18bbbb531524dab3f96c.         On March 16, 2020,

  Mayor Kawakami, citing the dangers of the disease, issued an

  Emergency Rule prohibiting gatherings of 10 or more people in the

  County of Kauai.     Mayor’s Emergency Rule #1,

  https://www.kauai.gov/Portals/0/Civil_Defense/EmergencyProclamati

  ons/Mayor%27s%20Emergency%20Rule%20%231_20200316.pdf.

  Shortly thereafter, on March 21, 2020, Governor Ige required

  anyone entering the State of Hawaii to self-quarantine for 14

  days after arrival.      Second Supplementary Proclamation,

  https://governor.hawaii.gov/wp-content/uploads/2020/03/2003152-

  ATG_Second-Supplementary-Proclamation-for-COVID-19-signed.pdf.

  Two days later, on March 23, 2020, Governor Ige ordered everyone

  in the State of Hawaii to shelter in place until April 30, 2020.

  Third Supplementary Proclamation, https://governor.hawaii.gov/

  wp-content/uploads/2020/03/2003162-ATG_Third-Supplementary-

  Proclamation-for-COVID-19-signed.pdf.

              C.    Mask Mandates in Hawaii.

              As COVID-19 continued to spread, the medical community

  and the Centers for Disease Control and Prevention worked to

  identify measures that could limit the virus’s transmission.             By

  early April 2020, those experts were recommending wearing face

  coverings in public.      Specifically, on April 3, 2020, the CDC

  recommended “wearing cloth face coverings in public settings

  where other social distancing measures are difficult to maintain


                                       4
Case 1:21-cv-00011-SOM-RT Document 97 Filed 08/31/21 Page 5 of 38   PageID #: 1056



  (e.g., grocery stores and pharmacies) especially in areas of

  significant community-based transmission.”         Centers for Disease

  Control and Prevention, Recommendation Regarding the Use of Cloth

  Face Coverings, Especially in Areas of Significant Community-

  Based Transmission, April 3, 2020, available at

  https://web.archive.org/web/20200404003200/https://www.cdc.

  gov/coronavirus/2019-ncov/prevent-getting-sick/cloth-face-cover.

  html.1

              Both Governor Ige and Mayor Kawakami revised their

  emergency rules to incorporate that recommendation.           On April 13,

  2020, Mayor Kawakami, after noting that the CDC “currently

  recommends wearing cloth face coverings in public settings,”

  issued an order requiring all persons over the age of five on

  Kauai to wear some form of face covering or mask when outside of

  their homes.     Mayor’s Emergency Rule #6, https://www.kauai.gov/


        1
          In ruling on the Moving Defendants’ motions, the court
  can consider the various releases posted on the CDC’s website.
  Courts may take judicial notice of such documents, even if they
  are currently only available through the Internet Archive’s
  Wayback Machine. See, e.g., Brown v. Google LLC, 2021 WL 949372,
  at *5 (N.D. Cal. Mar. 12, 2021) (“Courts have taken judicial
  notice of the contents of web pages available through the Wayback
  Machine as facts that can be accurately and readily determined
  from sources whose accuracy cannot reasonably be questioned.”);
  Murphy v. Lamont, 2020 WL 4435167, at *10 n.14 (D. Conn. Aug. 3,
  2020) (“The CDC is the nation’s healthcare protection agency.
  The court takes judicial notice of the CDC’s various
  COVID-19-related postings and guidance.”); Pohl v. MH Sub I, LLC,
  332 F.R.D. 713, 716 (N.D. Fla. 2019) (taking judicial notice of a
  website archived on the Wayback Machine). The fact that the CDC
  actually released the statements cited by the court cannot
  reasonably be disputed.

                                       5
Case 1:21-cv-00011-SOM-RT Document 97 Filed 08/31/21 Page 6 of 38   PageID #: 1057



  Portals/0/Civil_Defense/EmergencyProclamations/Mayor%27s%20

  Emergency%20Rule%20%236%2020200413.pdf.         Violations were

  punishable by a $5,000 fine or a prison sentence of up to one

  year.    Id.     Similarly, on April 17, 2020, after recognizing that

  the CDC had “recommended wearing cloth face coverings in public

  settings where other social distancing measures are difficult to

  maintain,” Governor Ige updated his shelter-in-place order by

  requiring an individual to wear a face mask upon leaving home to

  shop at an essential business.       Fifth Supplementary Proclamation,

  https://governor.hawaii.gov/wp-content/uploads/

  2020/04/2004088-ATG_Fifth-Supplementary-Proclamation-for-COVID-19

  -distribution-signed.pdf.       Again, violations were punishable by a

  $5,000 fine or a prison sentence of up to one year. Id.

                 As the pandemic progressed, the CDC issued several

  additional releases endorsing face masks.         For instance, on July

  14, 2020, the CDC issued a press release stating that “cloth face

  coverings are a critical tool in the fight against COVID-19 that

  could reduce the spread of the disease,” and that “[t]here is

  increasing evidence that cloth face coverings help prevent people

  who have COVID-19 from spreading the virus to others.”            Centers

  for Disease Control and Prevention, CDC Calls on Americans to

  Wear Masks to Prevent COVID-19 Spread, July 14, 2020,

  https://www.cdc.gov/media/releases/2020/p0714-americans-to-wear-

  masks.html.


                                       6
Case 1:21-cv-00011-SOM-RT Document 97 Filed 08/31/21 Page 7 of 38   PageID #: 1058



              Governor Ige and Mayor Kawakami continued to require

  individuals to wear face coverings in public settings.            At the

  times at issue in this case, the following orders (collectively,

  the “Mask Mandates”) were in force, and a violation was again

  punishable by a fine of $5,000 or a prison sentence of up to one

  year:

              State of Hawaii: All individuals shall wear
              face coverings over their noses and mouths
              when in public settings.

              The only exceptions to this requirement are:

              . . .

              J. While outdoors when physical distance of
              six (6) feet from other individuals (who are
              not members of the same household/living
              unit/residence) can be maintained at all
              times.

              County of Kauai: [A]ll persons five (5)
              years of age or older are required to wear a
              face covering over their nose and mouth,
              whether indoors or outdoors, in any setting
              in which they are in close contact (within 6
              feet) of people who don’t live in their
              immediate household. Face coverings must be
              worn by employees, customers, and visitors at
              all times inside any establishment in which
              close contact may occur.

              . . .

  Sixteenth Emergency Proclamation, https://governor.hawaii.gov/

  wp-content/uploads/2020/11/2011098-ATG_Sixteenth-Proclamation-

  Related-to-the-COVID-19-Emergency-distribution-signed.pdf;

  Mayor’s Emergency Rule #19 (As Amended), https://www.kauai.gov/

  Portals/0/Civil_Defense/EmergencyProclamations/2010134-COK_Mayor%

                                       7
Case 1:21-cv-00011-SOM-RT Document 97 Filed 08/31/21 Page 8 of 38     PageID #: 1059



  27s%20Emergency%20Rule%20No_%2019%2C%20Amendment%20No_%201%20%28

  certified%29%20-%20signed.pdf.

                 D.     Denis’s Arrest

                 On December 5, 2020, Denis attended a protest in Kapaa,

  Kauai.       ECF No. 63, PageID # 14.        At the protest, Denis allegedly

  held a “free speech sign.”         Id.       At some point, according to

  Denis, several police officers arrived and informed Denis that he

  was violating the law because he was not wearing a face mask.

  Id.   Denis contends that, although he allegedly did not need to

  wear a mask because he was more than 18 yards away from any other

  protestor, two police officers, Defendants Derrick Kelley and

  Joseph Russell Himongala, arrested him.              Id.   Denis maintains

  that during the arrest he “received bodily harm” from both

  officers.       Id.

                 It appears that, at some point, Denis was charged with

  having violated the Mask Mandates.             Denis has indicated that the

  charges against him were dismissed with prejudice on February 12,

  2021.       ECF No. 74, PageID # 904.

                 E.     Procedural Background.

                 On January 6, 2021, Denis filed this action against

  Defendants Ige, Connors, Kawakami, Raybuck, Kelley, Himongala,

  and Arryl Kaneshiro, the Chair of the Kauai County Council.2                 The


          2
          Denis sued each Defendant in his or her individual and
  official capacities.

                                           8
Case 1:21-cv-00011-SOM-RT Document 97 Filed 08/31/21 Page 9 of 38   PageID #: 1060



  initial complaint alleged that Defendants were liable under 42

  U.S.C. § 1983 because the “unlawful arrest and incarceration of

  Denis under pretenses effectuated by the Governor’s Emergency

  Proclamation Related to COVID-19” violated Denis’s “First, Ninth,

  and Fourteenth Amendment rights.”        ECF No. 1, PageID # 2-3.       His

  claims appeared to fall into three different categories.

              The Police Officers.     First, Denis brought claims

  against the two police officers involved in his arrest, Kelley

  and Himongala.     Denis alleged that those two officers violated

  his rights by carrying out “an unjust arrest and incarceration .

  . . based on the premise that he was failing to abide by the

  Governor’s rules related to COVID-19.”         ECF No. 1, PageID # 7.

  In short, Denis appeared to be arguing that the two officers

  wrongfully arrested him without probable cause, and that the

  manner of the arrest violated the Fourth Amendment because the

  officers used excessive force.       Id. at 16.

              State and County Officials.       Second, Denis brought

  claims against the State and County officials involved in

  promulgating the Mask Mandates.        Denis alleged that Governor Ige

  and Mayor Kawakami issued the proclamations, supplements, and

  executive orders at issue, and that Attorney General Connors

  “formally approved” those orders.        Id. at 5-6.    Denis appeared to

  be claiming that those three Defendants violated his

  constitutional rights by issuing the Mask Mandates, because,


                                       9
Case 1:21-cv-00011-SOM-RT Document 97 Filed 08/31/21 Page 10 of 38   PageID #:
                                   1061


 among other things, the mandates impermissibly burdened his

 “unenumerated right to breathe oxygen without restriction.”

 Id. at 11.

              Other County Officials.     Finally, Denis brought claims

 against two other Kauai officials, Chief of Police Todd Raybuck

 and County Council Chairperson Arryl Kaneshiro.         Denis appeared

 to be alleging that Raybuck and Kaneshiro were indirectly

 responsible for his arrest.      He stated that Raybuck was

 “responsible for the actions of officers within the police force,

 including those actions which unduly violated [his]

 constitutional rights,” and that Kaneshiro’s “failure . . . to

 create long term policy that represents the will of the people

 [was] equivalent to complicity with the actions of the other

 Defendants[.]”     Id. at 6-7.

              Ige, Connors, Kawakami, Raybuck, and Kaneshiro filed

 motions to dismiss the initial complaint.3        Ige, Kawakami, and

 Connors argued that the Mask Mandates did not infringe on any

 constitutional right, and that the claims against them turned on

 that assertion.     See ECF Nos. 24, 31, 48.     Raybuck and Kaneshiro

 contended that they could not be liable because Denis had not

 alleged that they had done anything that caused him harm.           See

 ECF Nos. 21, 24.



      3
         Officers Kelley and Himongala did not move to dismiss and
 instead filed answers.

                                     10
Case 1:21-cv-00011-SOM-RT Document 97 Filed 08/31/21 Page 11 of 38   PageID #:
                                   1062


            On May 12, 2021, this court granted the motions to

 dismiss.   ECF No. 62.    This court dismissed the claims against

 Ige, Connors, and Kawakami, because Denis had failed to state a

 claim that the Mask Mandates violated the First, Ninth, or

 Fourteenth Amendment.     ECF No. 62, PageID # 700-13.

 Specifically, this court held that (1) because the Mask Mandates

 were neutral laws of general applicability, rational basis review

 applied to Denis’s free speech claims, id. at 702; (2) Denis had

 not alleged that the Mask Mandates infringed on his freedom of

 speech or association, id. at 707-711; (3) Denis could not bring

 a cause of action under the Ninth Amendment, id. at 711; (4)

 because Denis had not alleged that the Mask Mandates impinged on

 any fundamental rights, rational basis review applied to his Due

 Process claims, id. at 712-13; and (5) the Mask Mandates were not

 an irrational response to the COVID-19 pandemic.         Id. at 702-07.

 This court also held that Denis had not stated a claim against

 Raybuck or Kaneshiro.     Id. at 714-15.     This court dismissed

 Denis’s Ninth Amendment claims with prejudice, but granted him

 leave to amend the remaining claims.       Id. at 715.

            On June 4, 2021, Denis filed the operative First

 Amended Complaint.     ECF No. 63.    Denis dropped his claims against

 County Council Chairperson Kaneshiro, but essentially repeated

 his claims against Ige, Connors, Kawakami, Raybuck, Kelley, and




                                      11
Case 1:21-cv-00011-SOM-RT Document 97 Filed 08/31/21 Page 12 of 38   PageID #:
                                   1063


 Himongala.4   See generally id.     He also added several new

 allegations in an apparent attempt to bolster his claims that the

 Mask Mandates violate the federal and state constitutions.

 Referring to “defending and protecting his natural Birthrights

 and covenant with the Creator of many names,” he asserts that

 based on his “religious belief systems, sound intellectual

 judgment, emotional security, and physical well-being [he]

 believes, and has evidence that the wearing of a mask is not only

 unhealthy but a sign of slavery to another man or government, but

 slavery was abolished in 1865.”       ECF No. 63, PageID # 728.      He

 also contends that by issuing Mask Mandates “when known effective

 cures for the alleged ‘public health emergency’ exist,”

 Defendants have demonstrated that they are “serving a deity known

 as the Baphomet, Lucifer, Baal, or Satan.”5        Id. at 730.

            Denis seeks “a combined restitution of six-hundred and

 thirty-two million dollars” from Defendants collectively, in



      4
         The First Amended Complaint repeats Denis’s Ninth
 Amendment claims even though this court already dismissed those
 claims with prejudice. ECF No. 62, PageID # 715. Because this
 court precluded Denis from bringing those claims again, it will
 not consider them further.
      5
         In both the First Amended Complaint and his opposition
 brief, Denis repeatedly asserts that Defendants have violated
 various criminal laws. ECF No. 63, PageID # 736-37; ECF No. 74,
 PageID # 904, 907-10, 915-17. Denis cannot enforce those
 criminal laws in his civil action. See generally Tuomela v.
 Waldorf-Astoria Grand Wailea Hotel, 2020 WL 3490027, at *2 (D.
 Haw. June 26, 2020) (“courts consistently dismiss civil causes of
 action based on criminal statutes”).

                                     12
Case 1:21-cv-00011-SOM-RT Document 97 Filed 08/31/21 Page 13 of 38   PageID #:
                                   1064


 addition to payment of his medical bills and legal costs.           Id. at

 737.   He also requests “a public apology from each of the

 Defendants,” an injunction preventing Defendants from enforcing

 the Mask Mandates, and declaratory relief stating that the Mask

 Mandates are unconstitutional.       Id. at 737-38.

            Governor Ige, Attorney General Connors, Mayor Kawakami,

 and Chief Raybuck have moved to dismiss the First Amended

 Complaint on the grounds that some of Denis’s claims against them

 are barred by sovereign immunity and that Denis has again failed

 to state a claim against them.       On the present motions, only the

 claims against Ige, Kawakami, Connors, and Raybuck are at issue.

 III.       LEGAL STANDARD.

 A.         Rule 12(b)(1).

            Under Rule 12(b)(1), a complaint may be dismissed for

 lack of subject matter jurisdiction.       An attack on subject matter

 jurisdiction “may be facial or factual.”        Safe Air for Everyone

 v. Meyer, 373 F.3d 1035, 1039 (9th Cir. 2004).         A facial attack

 asserts that “the allegations contained in a complaint are

 insufficient on their face to invoke federal jurisdiction[,]”

 while a factual attack “disputes the truth of the allegations

 that, by themselves, would otherwise invoke federal

 jurisdiction.” Id.

            Defendants appear to be bringing a facial attack.           In

 deciding such a motion, a court must assume the facts alleged in


                                     13
Case 1:21-cv-00011-SOM-RT Document 97 Filed 08/31/21 Page 14 of 38   PageID #:
                                   1065


 the complaint to be true and construe them in the light most

 favorable to the nonmoving party.        Warren v. Fox Family

 Worldwide, Inc., 328 F.3d 1136, 1139 (9th Cir. 2003).          However,

 courts “do not accept legal conclusions in the complaint as true,

 even if ‘cast in the form of factual allegations.’”          Lacano

 Invs., LLC v. Balash, 765 F.3d 1068, 1071 (9th Cir. 2014)

 (emphasis in original) (quoting Doe v. Holy See, 557 F.3d 1066,

 1073 (9th Cir. 2009)).

            B.    Rule 12(b)(6).6

            Under Rule 12(b)(6) of the Federal Rules of Civil

 Procedure, the court’s review is generally limited to the

 contents of a complaint.      Sprewell v. Golden State Warriors, 266

 F.3d 979, 988 (9th Cir. 2001); Campanelli v. Bockrath, 100 F.3d

 1476, 1479 (9th Cir. 1996).      On a Rule 12(b)(6) motion to

 dismiss, all allegations of material fact are taken as true and

 construed in the light most favorable to the nonmoving party.

 Fed’n of African Am. Contractors v. City of Oakland, 96 F.3d

 1204, 1207 (9th Cir. 1996).      However, conclusory allegations of

      6
         In the Ninth Circuit, “[i]t is not entirely clear whether
 an Eleventh Amendment challenge should be analyzed under Rule
 12(b)(1) of the Federal Rules of Civil Procedure for lack of
 subject matter jurisdiction or under Rule 12(b)(6) for failure to
 state a claim upon which relief can be granted.” Monet v.
 Hawaii, 2011 WL 2446310, at *3 (D. Haw. June 14, 2011). But, in
 this case, “whether the court examines Eleventh Amendment
 immunity under Rule 12(b)(1) for lack of jurisdiction or under
 Rule 12(b)(6) for failure to state a claim makes no difference,
 as those standards are essentially the same for purposes of this
 motion.” Id.

                                     14
Case 1:21-cv-00011-SOM-RT Document 97 Filed 08/31/21 Page 15 of 38   PageID #:
                                   1066


 law, unwarranted deductions of fact, and unreasonable inferences

 are insufficient to defeat a motion to dismiss.         Sprewell, 266

 F.3d at 988; Syntex Corp. Sec. Litig., 95 F.3d 922, 926 (9th Cir.

 1996).

            “[T]o survive a Rule 12(b)(6) motion to dismiss,

 factual allegations must be enough to raise a right to relief

 above the speculative level, on the assumption that all the

 allegations in the complaint are true even if doubtful in fact.”

 Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007) (internal

 quotation marks omitted); accord Ashcroft v. Iqbal, 556 U.S. 662,

 678 (2009) (“[T]he pleading standard Rule 8 announces does not

 require ‘detailed factual allegations,’ but it demands more than

 an unadorned, the-defendant-unlawfully-harmed-me accusation”).

 “While a complaint attacked by a Rule 12(b)(6) motion to dismiss

 does not need detailed factual allegations, a plaintiff’s

 obligation to provide the ‘grounds’ of his ‘entitlement to

 relief’ requires more than labels and conclusions, and a

 formulaic recitation of the elements of a cause of action will

 not do.”   Twombly, 550 U.S. at 555.      The complaint must “state a

 claim to relief that is plausible on its face.”         Id. at 570.     “A

 claim has facial plausibility when the plaintiff pleads factual

 content that allows the court to draw the reasonable inference

 that the defendant is liable for the misconduct alleged.”           Iqbal,

 556 U.S. at 678.


                                     15
Case 1:21-cv-00011-SOM-RT Document 97 Filed 08/31/21 Page 16 of 38   PageID #:
                                   1067


 IV.        ANALYSIS.

            A.     Denis’s Claims Against Ige and Connors in their
                   Official Capacities are Barred by the Eleventh
                   Amendment

            As an initial matter, Ige and Connors argue that the

 doctrine of sovereign immunity precludes any claims for damages

 Denis has brought against them in their official capacities.              ECF

 No. 843-45.     Because that argument implicates this court’s power

 to hear the case, this court addresses it at the outset.            In

 general, the “Eleventh Amendment bars actions against states,

 state agencies, or departments of a state unless a state waives

 sovereign immunity or Congress exercises its power to override

 the immunity.”     Trotter v. Hawaii, 2018 WL 912255, at *4 (D. Haw.

 Feb. 15, 2018).    Denis has not asserted that the State of Hawaii

 has waived its sovereign immunity.

            However, under the doctrine first set forth in Ex parte

 Young, 209 U.S. 123 (1908), a plaintiff may proceed against

 individual state officials in their official capacities under

 certain circumstances.     See Trotter, 2018 WL 912255, at *4.           Ex

 parte Young ensures that the federal courts have the power to put

 a stop to ongoing violations of federal law.         See Papasan v.

 Allain, 478 U.S. 265, 276-78 (1986).       The doctrine has been

 “tailored to conform as precisely as possible” to that goal.              Id.

 at 277.   It permits plaintiffs to seek prospective relief, i.e.,

 relief that seeks to end continuing violations, but not

                                     16
Case 1:21-cv-00011-SOM-RT Document 97 Filed 08/31/21 Page 17 of 38   PageID #:
                                   1068


 retrospective relief.     Thus, permissible suits generally assert

 that “a violation of federal law by a state official is ongoing,”

 whereas prohibited suits allege that “federal law has been

 violated at one time or over a period of time in the past.”

 Id. at 277-78.

            To the extent that Denis seeks damages, his claims are

 the paradigmatic example of a request for retrospective relief

 that is precluded by the Eleventh Amendment.         Aholelei v. Dep’t

 of Pub. Safety, 488 F.3d 1144, 1147 (9th Cir. 2007) (“The

 Eleventh Amendment bars suits for money damages in federal court

 against a state, its agencies, and state officials acting in

 their official capacities.”); Bair v. Krug, 853 F.2d 672, 675

 (9th Cir. 1988) (“Put simply, the eleventh amendment bars actions

 against state officers sued in their official capacities for past

 alleged misconduct involving a complainant's federally protected

 rights, where the nature of the relief sought is retroactive,

 i.e., money damages.”).     Any claims for damages against Ige and

 Connors in their official capacities are barred by the Eleventh

 Amendment.   While Denis can bring claims against those defendants

 for injunctive and declaratory relief, those claims fail for the

 reasons discussed below.

            B.    Denis Fails to State a Claim Against Defendants
                  Ige, Connors, and Kawakami.

            The constitutionality of the Mask Mandates is central

 to several of Denis’s claims.      Denis appears to argue that he is

                                     17
Case 1:21-cv-00011-SOM-RT Document 97 Filed 08/31/21 Page 18 of 38   PageID #:
                                   1069


 entitled to damages because Governor Ige and Mayor Kawakami

 violated his constitutional rights by issuing the Mask Mandates,

 and that Attorney General Connors participated in the violation

 by approving the Governor’s Emergency Proclamation.          ECF No. 63,

 PageID # 721-23.      Denis asks this court to declare the Mask

 Mandates unconstitutional and to issue an injunction preventing

 Defendants from enforcing them.       Id. at 738.

            In its Order of May 12, 2021 (“May Order”) this Court

 dismissed Denis’s claims against Ige, Connors, and Kawakami

 because Denis had failed to state a constitutional claim under

 the First, Ninth, or Fourteenth Amendments.         ECF No. 62.     While

 this court granted Denis leave to amend his First and Fourteenth

 Amendment claims, Denis’s First Amended Complaint does not remedy

 the deficiencies identified earlier by this court.

                  1.     Denis Fails to State a Claim Under the Free
                         Exercise Clause.

            Denis first claims that the Mask Mandates violate the

 Free Exercise Clause of the First Amendment.         See ECF No. 63,

 PageID # 728.    In its May Order, this court dismissed Denis’s

 earlier Free Exercise claims for two reasons: (1) Denis had not

 plausibly alleged that the Mask Mandates placed a substantial

 burden on the exercise of his religion, and (2) Denis had not

 plausibly alleged that the Mask Mandates were an irrational

 response to the COVID-19 pandemic.       ECF No. 62, PageID # 700-07.



                                     18
Case 1:21-cv-00011-SOM-RT Document 97 Filed 08/31/21 Page 19 of 38   PageID #:
                                   1070


 This court need not address the first issue again.7         Even if

 Denis has now alleged that the Mask Mandates burden his practice

 of religion, the mandates survive rational basis review.

            As an initial matter, Denis does not challenge the

 Moving Defendants’ assertion that the Mask Mandates are neutral

 laws of general applicability.       See ECF No. 64-1, PageID # 751;

 ECF No. 70-1, PageID # 839.      Accordingly, rational basis review

 applies to Denis’s Free Exercise challenge.         Stormans, Inc. v.

 Wiesman, 794 F.3d 1064, 1074, 1084-86 (9th Cir. 2015); see also

 Emp. Div., Dep’t of Hum. Res. of Oregon v. Smith, 494 U.S. 872,

 879 (1990) (“‘Conscientious scruples have not, in the course of

 the long struggle for religious toleration, relieved the

 individual from obedience to a general law not aimed at the

 promotion or restriction of religious beliefs.         The mere

 possession of religious convictions which contradict the relevant

 concerns of a political society does not relieve the citizen from

 the discharge of political responsibilities.’” (quoting

 Minersville School Dist. Bd. of Ed. v. Gobitis, 310 U.S. 586,


      7
         In that regard, Denis now alleges that his “Covenant, or
 primary contact, is with the highest authority known as Source
 energy, Creator, God, Ke Akua, and many other names,” and that he
 “is in a state of sovereignty, as his Creator is sovereign, with
 the protection of freedom of choice to wear or not wear a mask
 moving forward in life.” ECF No. 63, PageID # 728-29. He says
 that while his “religious beliefs are not of a ‘Religion,’ as
 they are not adopted from any doctrine,” they are “founded on
 [his] personal connection with [his] Creator and this
 relationship is different from all other sentient beings.” Id.
 at 729.

                                     19
Case 1:21-cv-00011-SOM-RT Document 97 Filed 08/31/21 Page 20 of 38   PageID #:
                                   1071


 594-595 (1940)).    The Mandates are constitutional if (1) they

 promote a “legitimate governmental purpose” and (2) there is a

 “rational relationship between” that purpose and the means chosen

 by the government.     Heller v. Doe by Doe, 509 U.S. 312, 319

 (1993).    Ige, Kawakami, and Connors have “no obligation to

 produce evidence to sustain the rationality” of the Mask

 Mandates.    See id. at 320.    It is a plaintiff’s burden to plead

 facts that demonstrate no conceivable government purpose could

 have provided a rational basis for the law.         See id.

             This court has already held that protecting the public

 from the spread of COVID-19 is a legitimate governmental purpose,

 and that the Mask Mandates are a rational means of accomplishing

 that goal.    ECF No. 62, PageID # 704-05.      Denis’s amended

 complaint offers only one new allegation on this issue: that the

 Mask Mandates are unnecessary because “known effective cures” for

 COVID-19 exist.    ECF No. 63, PageID # 730.      In support of that

 assertion, the First Amended Complaint cites articles discussing

 hydroxychloroquine, ivermectin, and budesonide, id., although in

 his opposition Denis also cites “azithromycin, vitamin C, and

 zinc.”    ECF No. 74, PageID # 911.

             Ige, Connors, and Kawakami could have rationally

 concluded that many of the treatments that Denis points to are

 ineffective.    For instance, this court takes judicial notice of

 an FDA decision on June 15, 2020 (before Defendants issued the


                                     20
Case 1:21-cv-00011-SOM-RT Document 97 Filed 08/31/21 Page 21 of 38   PageID #:
                                   1072


 operative Mask Mandates) in which the FDA “revoked the emergency

 use authorization that allowed chloroquine phosphate and

 hydroxychloroquine sulfate . . . to be used to treat certain

 hospitalized patients with COVID-19” because “chloroquine and

 hydroxychloroquine are unlikely to be effective in treating

 COVID-19.”   Food and Drug Administration, Coronavirus (COVID-19)

 Update: FDA Revokes Emergency Use Authorization for Chloroquine

 and Hydroxychloroquine, https://www.fda.gov/

 news-events/press-announcements/coronavirus-covid-19-update-fda-

 revokes-emergency-use-authorization-chloroquine-and (June 15,

 2020).   It would have been reasonable for Defendants to follow

 the FDA’s guidance.8

             It is certainly true that there are treatments that may

 improve the clinical outcomes of patients who contract COVID-19.

 For instance, the National Institute of Heath recommends using

 certain corticosteroids9 to treat patients hospitalized with

 COVID-19.    National Institute of Health, Therapeutic Management

 of Hospitalized Adults With COVID-19, https://www.covid19



      8
         The FDA has similarly indicated that ivermectin should
 not be used to treat COVID-19. See, e.g., Food and Drug
 Administration, Why You Should Not Use Ivermectin to Treat or
 Prevent COVID-19, https://www.fda.gov/consumers/
 consumer-updates/why-you-should-not-use-ivermectin-treat-or-
 prevent-covid-19.
      9
         Budesonide, one of the treatments cited by Denis, appears
 to be a corticosteroid, although the NIH does not specifically
 recommend using budesonide to treat COVID-19.

                                     21
Case 1:21-cv-00011-SOM-RT Document 97 Filed 08/31/21 Page 22 of 38    PageID #:
                                   1073


 treatmentguidelines.nih.gov/management/clinical-management/

 hospitalized-adults--therapeutic-management/ (July 8, 2021).

 Corticosteroids, however, are far from a “cure.”10         See id.

            In any event, the effectiveness of various treatments

 for COVID-19 is beside the point.        It is not irrational for cars

 to have seatbelts and airbags, even if they both provide

 protection from the same kinds of harm.        It is equally reasonable

 for public officials to seek to provide the public with multiple

 layers of protection when confronted with a pandemic that has

 killed more than 600,000 people in the United States.          The Mask

 Mandates and pharmaceutical treatments are two such layers of

 protection.    Denis’s new allegations concerning “cures” for

 COVID-19 do not change this court’s conclusion that the Mask

 Mandates were a rational response to the present pandemic.

 Denis’s Free Exercise claims are dismissed with prejudice.

                  2.    Denis Fails to State a Claim that the Mask
                        Mandates Impinge on His Freedom of Speech or
                        Association.

            Denis also contends that the Mask Mandates violate the

 Free Speech Clause and the Free Association Clause of the First

      10
         Shortly after the pandemic began, doctors began treating
 COVID-19 patients with dexamethasone, a corticosteriod. See
 Heidi Ledford, Coronavirus Breakthrough: Dexamethasone is First
 Drug Shown to Save Lives, Nature, June 16, 2020,
 https://www.nature.com/articles/d41586-020-01824-5. COVID-19 has
 nevertheless continued to kill people in the United States. See
 Centers for Disease Control and Prevention, COVID Data Tracker,
 https://covid.cdc.gov/covid-data-tracker/#datatracker-home (last
 visited August 26, 2021).

                                     22
Case 1:21-cv-00011-SOM-RT Document 97 Filed 08/31/21 Page 23 of 38    PageID #:
                                   1074


 Amendment.    See ECF No. 63, PageID # 720.       In its May Order, this

 court dismissed Denis’s freedom of speech and freedom of

 association claims because Denis had not plausibly alleged that

 the Mask Mandates imposed anything more than incidental burdens

 on speech or association.      ECF No. 62, PageID # 707-11.         The

 First Amended Complaint does not include any new allegations that

 suggest otherwise.     Denis’s freedom of speech and freedom of

 association claims are dismissed with prejudice.

                  3.    Denis Fails to State a Claim Under the
                        Fourteenth Amendment.

             Denis next appears to claim that the Mask Mandates

 violate the Due Process Clause of the Fourteenth Amendment.               See

 ECF No. 63, PageID # 733.      In its May Order, this court dismissed

 Denis’s due process claim because (1) Denis had not plausibly

 alleged that the Mask Mandates infringed on any of his

 fundamental rights, and (2) Denis had not plausibly alleged that

 the Mask Mandates were an irrational response to the COVID-19

 pandemic.    ECF No. 62, PageID # 712-13.      As stated previously,

 none of the allegations in the First Amended Complaint suggests

 that Ige, Connors, or Kawakami acted irrationally.

             Nor has Denis plausibly alleged that the Mask Mandates

 affected his fundamental rights.         Denis’s only new allegation on

 this point is the assertion that with his “religious belief

 systems, sound intellectual judgment, emotional security, and

 physical well-being [he] believes, and has evidence that the

                                     23
Case 1:21-cv-00011-SOM-RT Document 97 Filed 08/31/21 Page 24 of 38   PageID #:
                                   1075


 wearing of a mask is not only unhealthy but a sign of slavery to

 another man or government, but slavery was abolished in 1865.”

 ECF No. 63, PageID # 728.

            Denis both trivializes the horrors of slavery and

 fundamentally misconstrues the nature of the Mask Mandates.

 Slavery involved the forced subjugation and brutal exploitation

 of human beings.      The Mask Mandates, by contrast, require

 individuals to accept an inconvenience so that they can protect

 themselves and others from a deadly disease.         The two are not

 remotely comparable.      The Mask Mandates do not infringe on

 fundamental rights.      Denis’s Fourteenth Amendment claims are

 dismissed with prejudice.

                  4.     Denis Fails to State a Claim Under the Hawaii
                         Constitution.

            Finally, the First Amended Complaint appears to allege,

 for the first time, that the Mask Mandates violate sections 2, 4,

 5, and 8 of article I of the Hawaii constitution.           ECF No. 63,

 PageID # 734-35.      Those claims have no more merit than Denis’s

 claims based on the federal Constitution.

            As an initial matter, the Moving Defendants maintain

 that Denis’s claims based on the Hawaii constitution should be

 dismissed because “Hawaii courts have declined to recognize a

 direct cause of action for violation of rights guaranteed under

 the provisions of the Hawaii Constitution.”         ECF No. 70-1, PageID

 # 847; see also ECF No. 64-1, PageID # 759.         This court does not

                                     24
Case 1:21-cv-00011-SOM-RT Document 97 Filed 08/31/21 Page 25 of 38   PageID #:
                                   1076


 treat that assertion as dispositive here.        Judges in this

 district have “declined to recognize a private cause of action

 for damages for violations of rights guaranteed under the state

 constitution.”11   Ilae v. Tenn, 2013 WL 4499386, at *17 (D. Haw.

 Aug. 20, 2013) (emphasis added) (refusing to recognize a private

 cause of action for damages, but reaching the merits of the

 plaintiffs’ claims for declaratory and injunctive relief); see

 also, e.g., Kaahu v. Randall, 2018 WL 472996, at *7 (D. Haw. Jan.

 18, 2018) (“Courts in Hawaii have declined to recognize a direct

 private cause of action for damages resulting from the violation

 of rights guaranteed under the provisions of the Hawaii

 Constitution.”); Davis v. Abercrombie, 2014 WL 3809499, at *16

 (D. Haw. July 31, 2014) (“[T]he Hawaii Supreme Court would not

 recognize a claim for damages arising directly under the Hawaii

 State Constitution.”).     The First Amended Complaint includes

 claims for declaratory and injunctive relief.         Even if this court

 concluded that Denis could not pursue a private right of action

 for damages,12 Moving Defendants have failed to establish that


      11
         In federal cases, it is well established that even if
 plaintiffs cannot bring a claim for damages, “[c]ertain
 provisions of the [federal] constitution give rise to equitable
 causes of action.” Sierra Club v. Trump, 963 F.3d 874, 888 (9th
 Cir. 2020), vacated on other grounds sub nom. Biden v. Sierra
 Club, 2021 WL 2742775 (U.S. July 2, 2021).
      12
         This court notes that in its recent decision in Gordon
 v. Maesaka-Hirata, the Hawaii Supreme Court addressed a due
 process claim brought directly under article I, section 5 of the
 Hawaii constitution. 143 Hawaii 335, 358, 431 P.3d 708, 731

                                     25
Case 1:21-cv-00011-SOM-RT Document 97 Filed 08/31/21 Page 26 of 38   PageID #:
                                   1077


 this court may not reach the merits of Denis’s claims to resolve

 this motion.

            In any event, Denis’s claims based on the state

 constitution fail for the same reasons as his federal claims.13

 Article I, section 4 of the Hawaii constitution is analogous to

 the First Amendment.     It states that “[n]o law shall be enacted

 respecting an establishment of religion, or prohibiting the free

 exercise thereof, or abridging the freedom of speech or of the

 press or the right of the people peaceably to assemble and to

 petition the government for a redress of grievances.”          Denis

 fails to state a claim under that section for the same reasons

 that he fails to state a federal First Amendment claim.

            As discussed above, the Mask Mandates do not infringe

 on the freedoms of speech or assembly.        Moreover, it appears that

 in considering free exercise claims based on article I, section

 4, Hawaii courts would apply rational basis review to neutral

 laws of general applicability.       See State v. Armitage, 132 Hawaii


 (2018). The court held that the plaintiff had established a due
 process violation, but that Hawaii had not waived its sovereign
 immunity for damages, and that the injunctive relief that the
 plaintiff sought was “unnecessary.” Id. at 359-60, 431 P.3d at
 732-33. The reasoning in Gordon suggests that the Hawaii Supreme
 Court might recognize a private cause of action for violations of
 the Hawaii constitution, even if a damages claim might be barred
 by sovereign immunity.
      13
         Even after this court asked for supplemental briefing on
 this issue, Denis did not identify any relevant differences in
 the legal standards applied under the federal and state
 constitutions. See generally ECF No. 93.

                                     26
Case 1:21-cv-00011-SOM-RT Document 97 Filed 08/31/21 Page 27 of 38   PageID #:
                                   1078


 36, 59, 319 P.3d 1044, 1067 (2014) (applying strict scrutiny in a

 free exercise case only after determining that the challenged law

 was not generally applicable); see also State v. Harris, 2013 WL

 2156056 (Haw. Ct. App. 2013) (rejecting a “claim based on the

 free exercise clauses of the U.S. and Hawaii Constitutions”

 because the law at issue was “a neutral law of general

 applicability”); State v. Kimmel, 2009 WL 154478, at *2-3 (Haw.

 Ct. App. 2009) (rejecting a claim based on the “right to the free

 exercise of . . . religion . . . under the Hawaii Constitution”

 because the challenged law was “a neutral law of general

 applicability”).    To reiterate, Denis does not dispute that the

 Mask Mandates are neutral laws of general applicability, and he

 has not plausibly alleged that the mandates were an irrational

 response to the COVID-19 pandemic.

            Similarly, Denis’s due process claims based on sections

 214 and 515 of article I of the Hawaii constitution are dismissed



      14
         Article I, section 2 of the Hawaii constitution states
 that “[a]ll persons are free by nature and are equal in their
 inherent and inalienable rights. Among these rights are the
 enjoyment of life, liberty and the pursuit of happiness, and the
 acquiring and possessing of property. These rights cannot endure
 unless the people recognize their corresponding obligations and
 responsibilities.”
      15
         Article I, section 5 of the Hawaii constitution states
 that “[n]o person shall be deprived of life, liberty or property
 without due process of law, nor be denied the equal protection of
 the laws, nor be denied the enjoyment of the person’s civil
 rights or be discriminated against in the exercise thereof
 because of race, religion, sex or ancestry.”

                                     27
Case 1:21-cv-00011-SOM-RT Document 97 Filed 08/31/21 Page 28 of 38   PageID #:
                                   1079


 for the same reasons as his due process claims under the

 Fourteenth Amendment.     Hawaii courts addressing claims under

 sections 2 and 5 apply the rational basis standard if the

 challenged statute does not affect fundamental rights.

 Washington v. Fireman’s Fund Ins. Companies, 68 Haw. 192, 202,

 708 P.2d 129, 136 (1985) (“Because no fundamental rights or

 suspect classifications are involved, the rational basis standard

 is used.   Only if there is no rational basis to sustain the

 challenged statutes will there be a violation of due process

 under U.S. Const. amend. XIV and Haw. Const. art. I, § 5.”);

 Maeda v. Amemiya, 60 Haw. 662, 669, 594 P.2d 136, 141 (1979)

 (applying rational basis standard in case involving article I,

 section 2 because fundamental rights were not at issue); State v.

 Kantner, 53 Haw. 327, 332, 493 P.2d 306, 309 (1972) (rational

 basis standard applies in cases that do not involve issues of

 “fundamental liberty”).

            Moreover, the Hawaii Supreme Court, like the United

 States Supreme Court, has defined fundamental rights as those

 rights that are “‘implicit in the concept of ordered liberty.”

 In re Doe, 99 Hawaii 522, 533 n.14, 57 P.3d 447, 458 n.14 (2002)

 (quoting Washington v. Glucksberg, 521 U.S. 702, 720–21 (1997)).

 Because Denis has not plausibly alleged that the Mask Mandates

 impinge on his fundamental rights, or that the Mask Mandates were

 an irrational response to the COVID-19 pandemic, his claims under


                                     28
Case 1:21-cv-00011-SOM-RT Document 97 Filed 08/31/21 Page 29 of 38   PageID #:
                                   1080


 sections 2 and 5 of article I of the Hawaii constitution are

 dismissed as well.16

                  5.    Denis Fails to State A Claim Based on the
                        “Expiration” of the State of Emergency.

            Finally, Denis’s sur-reply, filed in contravention of

 this court’s local rules restricting the briefs allowed without

 leave of court, includes language that could be interpreted as

 asserting that, because any state of emergency declared by the

 Governor “expired sixty days after being written and

 implemented,” Ige and Kawakami lacked the authority to promulgate

 the Mask Mandates.     ECF No. 85, PageID # 974, 976.       By failing to

 raise that argument in a timely manner, Denis has waived it.

 Because this court is dismissing the claims against Ige, Connors,

 and Kawakami with prejudice, however, this court addresses

 Denis’s argument to make it clear that any amendment would be

 futile.




      16
         There is no federal analogue to article I, section 8 of
 the Hawaii constitution, which states that “[n]o citizen shall be
 disfranchised, or deprived of any of the rights or privileges
 secured to other citizens, unless by the law of the land.” This
 case, however does not involve a claim that Denis has been
 disfranchised or treated differently from other citizens.
 Similarly, in his opposition, Denis cites article XIV, see ECF
 No. 74, PageID # 912-914, which provides, inter alia, that “each
 political subdivision and the constitutional convention shall
 adopt a code of ethics” and that each code of ethics shall be
 administered by an ethics commission. This case does not involve
 an ethics commission.

                                     29
Case 1:21-cv-00011-SOM-RT Document 97 Filed 08/31/21 Page 30 of 38   PageID #:
                                   1081


            Denis’s claims appear to be based on the language of

 Haw. Rev. Stat. § 127A-14, which permits the Governor to declare

 a state of emergency.     That statute provides:

            (a) The governor may declare the existence of
            a state of emergency in the State by
            proclamation if the governor finds that an
            emergency or disaster has occurred or that
            there is imminent danger or threat of an
            emergency or disaster in any portion of the
            State.

            (b) A mayor may declare the existence of a
            local state of emergency in the county by
            proclamation if the mayor finds that an
            emergency or disaster has occurred or that
            there is imminent danger or threat of an
            emergency or disaster in any portion of the
            county.

            (c) The governor or mayor shall be the sole
            judge of the existence of the danger, threat,
            or circumstances giving rise to a declaration
            of a state of emergency in the State or a
            local state of emergency in the county, as
            applicable. This section shall not limit the
            power and authority of the governor under
            section 127A-13(a)(5).

            (d) A state of emergency and a local state of
            emergency shall terminate automatically sixty
            days after the issuance of a proclamation of
            a state of emergency or local state of
            emergency, respectively, or by a separate
            proclamation of the governor or mayor,
            whichever occurs first.

 (Emphasis added.)

            Denis seems to be saying that the Governor’s and

 Mayor’s authority to issue the Mask Mandates depends on the

 existence of a state of emergency, see generally Haw. Rev. Stat.

 §§ 127A-12, 127A-13, and that the Mask Mandates became

                                     30
Case 1:21-cv-00011-SOM-RT Document 97 Filed 08/31/21 Page 31 of 38   PageID #:
                                   1082


 inoperative after 60 days, when the state of emergency

 automatically terminated.      In response, the State contends that

 “HRS § 127A-14(d) does not limit the Governor to just one 60-day

 state of emergency,” and that the Governor has the power to issue

 supplemental declarations extending the emergency period if

 necessary.   ECF No. 92, PageID # 1011.       Several state trial

 courts have agreed with the State.       For Our Rights v. Ige, Civil

 No. 5CCV-XX-XXXXXXX, slip op. at 1-2 (Haw. Cir. Ct. Nov. 19,

 2020); Partal v. Ige, Civil No. 3CCV-XX-XXXXXXX, slip op. at 5-9

 (Haw. Cir. Ct. Oct. 15, 2020).

            Denis’s argument raises issues of statutory

 interpretation.    Under Hawaii law, “statutory construction is

 guided by the following well established principles”:

            [O]ur foremost obligation is to ascertain and
            give effect to the intention of the
            legislature, which is to be obtained
            primarily from the language contained in the
            statute itself. And we must read statutory
            language in the context of the entire statute
            and construe it in a manner consistent with
            its purpose.

            When there is doubt, doubleness of meaning,
            or indistinctiveness or uncertainty of an
            expression used in a statute, an ambiguity
            exists.

            In construing an ambiguous statute, the
            meaning of the ambiguous words may be sought
            by examining the context, with which the
            ambiguous words, phrases, and sentences may
            be compared, in order to ascertain their true
            meaning. Moreover, the courts may resort to
            extrinsic aids in determining legislative


                                     31
Case 1:21-cv-00011-SOM-RT Document 97 Filed 08/31/21 Page 32 of 38    PageID #:
                                   1083


            intent. One avenue is the use of legislative
            history as an interpretive tool.

            The . . . court may also consider the reason
            and spirit of the law, and the cause which
            induced the legislature to enact it to
            discover its true meaning.

 Nakamoto v. Kawauchi, 142 Hawaii 259, 268, 418 P.3d 600, 609

 (2018).   Based on those principles, this court agrees with the

 State’s construction of section 127A-14.

            The language of the statute supports the State.

 Section 127A-14 states that the Governor may declare a state of

 emergency whenever he or she finds that an emergency or disaster

 has occurred.    There is no prohibition on supplementary or

 successive proclamations.      Thus, the plain language of the

 statute suggests that if the Governor finds that a disaster is

 still ongoing after 60 days, the Governor can issue a

 supplemental proclamation to restart the 60-day period.             See H’s

 Bar, LLC v. Berg, 2020 WL 6827964, at *5 (S.D. Ill. Nov. 21,

 2020) (construing a similar Illinois statute and concluding that

 the statute’s “plain language . . . permits the Governor to issue

 multiple and successive disaster proclamations and to exercise

 emergency powers for additional . . . periods, so long as a

 disaster continues to exist”).

            Moreover, even if the language indicating that the

 state of emergency shall terminate after 60 days did introduce an

 element of ambiguity, the legislative purposes also favor the


                                     32
Case 1:21-cv-00011-SOM-RT Document 97 Filed 08/31/21 Page 33 of 38   PageID #:
                                   1084


 State’s interpretation.     The legislature enacted chapter 127A to

 “protect the public health, safety, and welfare, and to preserve

 the lives and property of the people of the State” when disasters

 affect the state.     Haw. Rev. Stat. § 127A-1.      It instructed

 courts to construe the chapter “liberally” to “effectuate its

 purposes.”   Id.    In some circumstances, it is necessary to give

 the Governor the authority to extend a declaration of emergency

 beyond 60 days to protect the public health, safety, and welfare.

 After all, while “some types of disasters, such as a storm or

 earthquake, run their course in a few days or weeks,” others “may

 cause havoc for months or even years.”        Cassell v. Snyders, 458

 F. Supp. 3d 981, 1002 (N.D. Ill. 2020).        It would make no sense

 to give the Governor the authority he needs to respond to

 protracted conditions of emergency and yet to impose a cutoff of

 that authority while a state of emergency is ongoing.          This is

 particularly true when, as in Hawaii, the legislature is in

 regular session for only a few months each year.

            In other cases, plaintiffs have raised concerns that

 the Governor could use supplemental or successive declarations of

 emergency as a “power grab.”      See, e.g., Partal, slip op. at 7.

 In essence, these plaintiffs have asserted that the legislature

 intended to use the 60-day limit on the duration of an emergency

 of section 127A-14 to force the Governor to involve the

 legislature after the expiration of the 60-day period.          Under


                                     33
Case 1:21-cv-00011-SOM-RT Document 97 Filed 08/31/21 Page 34 of 38   PageID #:
                                   1085


 this analysis, even if, at its inception, an emergency required

 an immediate response, after 60 days, consultation with the

 legislature should be possible.

            This court finds that argument unpersuasive.         Some

 emergencies will not permit prompt legislative action.          For

 instance, during times of armed conflict, or a disaster that

 closes the Honolulu airport, it may be impossible for the

 legislature to meet.     Nothing in chapter 127A suggests that the

 legislature would have wanted to leave the Governor powerless in

 those circumstances.

            That is particularly true because the legislature is

 not without recourse if the Governor abuses the power conveyed by

 chapter 127A.    Under those circumstances, the legislature could

 repeal section 127A-14 entirely, or it could amend the statute to

 prevent the Governor from declaring an emergency based on the

 then-current conditions.      Because the legislature has other tools

 to rein in abuses of power, there is no need for an

 interpretation of section 127A-14 that limits the Governor’s

 power to respond to a genuine emergency (such as the present

 pandemic).   Indeed, if the legislature believed that Governor Ige

 had overstepped his bounds by extending his declaration that

 COVID-19 constitutes an emergency, the legislature could have

 enacted either amendment at some point in the last year and a

 half, during which two legislative sessions have concluded.            The


                                     34
Case 1:21-cv-00011-SOM-RT Document 97 Filed 08/31/21 Page 35 of 38   PageID #:
                                   1086


 legislature has not done that, although such amendments were

 considered.      See H.B. No. 103, 31st Leg., 2021 Sess. (Haw. 2021).

             In short, this court agrees with the State.        Because

 section 127A-14 permits the Governor to issue supplemental or

 successive declarations of emergency, his authority to issue the

 Mask Mandates did not expire in May 2020.        Denis does not state a

 plausible claim based on that argument.

             Because Denis does not allege that Ige, Connors, or

 Kawakami was responsible for the purportedly unconstitutional

 conduct of Kelley and Himongala,17 his claims against Ige,

 Connors, and Kawakami depend on his assertions that the Mask

 Mandates infringe on his constitutional rights or that the

 Governor and Mayor lacked the authority to issue the Mask

 Mandates.    Denis’s allegations do not raise a plausible claim in

 that regard.     His claims against Ige, Kawakami, and Connors are

 dismissed with prejudice.

             C.     Denis Fails to State a Claim Against Chief
                    Raybuck.

             Finally, Denis seems to allege that Chief Raybuck is

 legally responsible for his arrest and the injuries that he

 allegedly suffered.     In its earlier order, this court dismissed

 Denis’s claims against Raybuck because Denis had not identified



      17
         To the extent Denis is attempting to hold any of those
 Defendants responsible for the conduct of Defendants Kelley and
 Himongala, his claims fail for the reasons discussed below.

                                     35
Case 1:21-cv-00011-SOM-RT Document 97 Filed 08/31/21 Page 36 of 38   PageID #:
                                   1087


 any actions attributable to Raybuck individually that violated

 the Constitution or caused him to suffer harm.         ECF No. 62,

 PageID # 714-15.    Such allegations are again absent from the

 First Amended Complaint.

            The First Amended Complaint alleges that Raybuck is

 responsible for Denis’s injuries because he failed “to act to

 protect the rights of the Plaintiff when notified by written

 affidavit of his liability in executing actions against the

 Plaintiff that violate his God-given rights, including enforcing

 unlawful mandates promulgated by Defendant Ige.”         ECF No. 63,

 PageID # 723; see also id. at 726 (“Defendant Raybuck was

 notified of liability in failing to uphold his oath to protect

 the people of Kauai, including the Plaintiff, from unlawful,

 unwarranted mandates, through written affidavit, yet chose to

 remain silent and failed to act accordingly.”).         Denis has again

 failed to identify an action attributable to Raybuck that

 violated a constitutional right or caused him to suffer harm.

 None of Denis’s allegations suggests that Raybuck had a legal

 duty to respond to his “written affidavit.”         Denis does not state

 a claim simply by warning an official of liability.          There must

 still be a legally cognizable basis for liability.

            Moreover, Denis appears to be saying that Raybuck is

 liable for enforcing an unconstitutional law.         As stated

 previously, Denis has not stated a claim of any


                                     36
Case 1:21-cv-00011-SOM-RT Document 97 Filed 08/31/21 Page 37 of 38   PageID #:
                                   1088


 unconstitutionality.     Denis’s claims against Raybuck are

 dismissed with prejudice.18

 V.         CONCLUSION.

            The motions to dismiss filed by Defendants Ige,

 Kawakami, Connors, and Raybuck are granted.         This is the second

 time this court has dismissed Denis’s claims against those

 Defendants, and this court determines that granting Denis leave

 to amend would be futile.      Denis’s claims against Defendants Ige,

 Kawakami, Connors, and Raybuck are dismissed with prejudice.            The

 remainder of this case will proceed against only Kelley and

 Himongala.


      18
         This court also denies Denis’s Motion for Live-Stream
 Media Coverage of Trial. As an initial matter, Denis’s motion is
 premised on the importance of the COVID-19 pandemic. ECF No. 79,
 PageID # 951. With the dismissal of Denis’s claims against Ige,
 Connors, Kawakami, and Raybuck, this case no longer involves the
 validity of the Mask Mandates or COVID-19. Denis’s remaining
 claims against Kelley and Himongala are straightforward excessive
 force claims. The dismissal of Ige, Connors, Kawakami, and
 Raybuck therefore undercuts the basis for Denis’s motion.

           In any event, live video coverage of any trial in this
 matter is not appropriate. The Supreme Court has indicated that
 court proceedings should not be broadcast when the cases are
 “high profile” or “involve witnesses.” Hollingsworth v. Perry,
 558 U.S. 183, 198 (2010). Denis is asserting that proceedings
 should be broadcast because this case is an important one, and it
 will almost certainly involve witnesses. This is not a case in
 which a live broadcast is warranted. Id.

           Finally, another consideration is at play here. No
 media outlet has requested permission to cover this case with a
 live stream. This court does not itself offer live streaming.
 Denis’s motion in this regard appears to assume that a media
 outlet wants and will fund live-stream coverage, but this court
 is unaware of any such media outlet.

                                     37
Case 1:21-cv-00011-SOM-RT Document 97 Filed 08/31/21 Page 38 of 38             PageID #:
                                   1089


              Denis’s Motion for Live-Stream Media Coverage is

 denied.

              It is so ordered.

              DATED: Honolulu, Hawaii, August 31, 2021.



                                         /s/ Susan Oki Mollway
                                         Susan Oki Mollway
                                         United States District Judge




 Denis v. Ige et al., Civil No. 21-00011 SOM-RT, ORDER GRANTING MOTIONS TO DISMISS AND
 DENYING MOTION FOR LIVE-STREAM MEDIA COVERAGE




                                           38
